Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed October 27, 2022 has been received, Claims 22-23 and 28-30 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 22-23 and 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheskin (US 2007/0033834) in view of Cheskin (US 2010/0205831), herein after Granger.
Regarding Claim 22, Cheskin discloses a contoured arch support comprising: a generally foot-shaped base (22) formed from a polymeric foam (para.20) and having a top surface (top surface of 22), a bottom surface (bottom surface of 22), and a length extending from a heel end to a toe end (as seen in Fig.5), said base being contoured to define a heel area, a midfoot area, a medial arch area, and a forefoot area (as seen in Fig.1 & 5); a forefoot pad (32) disposed directly on the base in a first indentation (44) in the forefoot area in the bottom surface of the base, said first indentation having a size and shape conforming to a size and shape of the forefoot pad (as seen in Fig.1-2 & 5); a heel pad (26) disposed directly on the base in a second indentation (42) in the heel area in the bottom surface of the base (as seen in Fig.1 & 10), said second indentation having a size and shape conforming to a size and shape of the heel pad (as seen in Fig.1-2 & 5; inasmuch as has been claimed by Applicant, 42 has a size and shape that “conforms” to a size and shape of 26, as 42 receives 26); a teardrop-shaped metatarsal portion (38) projecting upwardly (as seen in Fig.4); and a plurality of longitudinal curvilinear indentations integrally formed into the bottom surface of said base (See annotated Figure below), wherein said plurality of longitudinal curvilinear indentations extend lengthwise entirely in said medial arch area (as seen in Fig.5 & annotated Figure below), and said medial arch area (i.e. medial arch of 20) is positioned lengthwise from a border of said forefoot area and said medial arch area to a border of said heel area and said medial arch area (as seen in Fig.5). Cheskin does not disclose the teardrop-shaped metatarsal indentation projecting upwardly from the bottom surface of the base to a top surface of the base. However, Granger teaches an insole having a teardrop-shaped metatarsal indentation (5) projecting upwardly from the bottom surface (as seen in Fig.1) of a base to a top surface (as seen in Fig.1) of the base (para.43).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the teardrop-shaped metatarsal portion of Cheskin to be a teardrop-shaped metatarsal indentation projecting upwardly from the bottom surface of a base to a top surface of the base, as taught by Granger, in order to provide an insole with a collapsible metatarsal support that adjusts to the wearer's foot delivering optimum support in the precise area of most importance to the particular wearer.

    PNG
    media_image1.png
    827
    566
    media_image1.png
    Greyscale


Regarding Claim 23, Cheskin discloses an arch support of claim 22, wherein said medial arch area is configured to collapse along said plurality of longitudinal curvilinear indentations that extend lengthwise in said medial arch area (para.24, the medial arch area is “configured to collapse” along the indentations, inasmuch as has been claimed by Applicant, as the medial arch has increased flexibility along the longitudinal direction of the arch support; additionally, a person’s weight would collapse the medial arch area along the indentations to some degree when the insole is in use).
Regarding Claim 29, Cheskin discloses an arch support of claim 22, further comprising a fabric sheet (36; para.35) fixed to the top surface of the base (22)(as seen in Fig.1 & 8).
Regarding Claim 30, Cheskin discloses an arch support of claim 22, wherein the forefoot pad (32) extends further toward the heel end of the base on a medial side of the base than on a lateral side of the base (as seen in Fig.5, 32 extends further toward the heel area on the medial side than on a lateral side).

2.	Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheskin (US 2007/0033834) and Cheskin (US 2010/0205831), herein after Granger, in view of Grisoni (US 2008/0271340).
Regarding Claim 28, Cheskin and Granger disclose the invention substantially as claimed above. Cheskin further discloses wherein the forefoot pad (32) and the heel pad (26) are made of a cushioning material that absorbs shock from foot strike (para.26 & 32). Cheskin does not disclose the forefoot pad and the heel pad are made of a neoprene synthetic rubber layer which is a polymer of polychloroprene. However, Grisoni teaches an insole (10) having a forefoot pad (20) and a heel pad (22) are made of a neoprene synthetic rubber layer which is a polymer of polychloroprene (para.32).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the cushioning foam material of Cheskin for the cushioning neoprene material of Grisoni, as a simple substitution of one well known type of cushioning material for another, in order to yield the predictable result of providing a cushioned forefoot region and heel region that deliver comfort as well as absorbs the shock of user’s foot strike during use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 22-23 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,930,926 in view of Cheskin (US 2010/0205831). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application disclose the same structure as presented in the patent claims, and it would have been obvious to include a metatarsal indentation such as is taught by Cheskin (US 2010/0205831).

Response to Arguments
In view of Applicant's amendment, the search has been updated, newly modified grounds of rejection, and new prior art has been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the amended limitations, are moot in view of the newly modified grounds of rejection and new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN E LYNCH/Primary Examiner, Art Unit 3732